Title: To Thomas Jefferson from George Ingels, 5 October 1804
From: Ingels, George
To: Jefferson, Thomas


               
                  Sir,
                  United States Arsenal,near Philadelphia October 5th. 1804.
               
               The object of this letter is most respectfully to solicit the appointment of me, to the Office of Superintendant of Military Stores: in making my solicitation, I pray you to accept my apology for not accompanying it with recommendations: I did not conceive it an indispensible measure: as in 1802 you were pleased to signify your pleasure in the appointment of me to my present Office, and the recommendations on my behalf, I presume can readily be refered to.
               On the 31st. July last, immediately after the decease of the late Superintendant, the honorable the Secretary of War requested me by Letter to Act as Superintendant and Agent for the Indian Factories until you should be pleased to appoint a Superintendant; in compliance with the Secretary’s request I am now executing the duties of those Offices, & I cherish a belief my attention and care will meet with approbation.
               My application you will readily perceive Sir, is for preferment, and your selection of me will ever be remembered with the deepest and most affectionate gratitude.
               With high Respect, I am Sir, Your most Obedient Servant.
               
                  
                     Geo Ingels
                  
                  Military Store Keeper.
               
            